Exhibit 10.1

 

AMENDMENT NO. 2 TO AGREEMENT

This Amendment No. 2 to Agreement (this "Amendment") is made and entered into as
of May 16, 2007, by and among Acxiom Corporation (the "Company" or “Acxiom”), on
the one hand, and VA Partners, LLC, ValueAct Capital Master Fund, L.P., ValueAct
Capital Management, L.P., ValueAct Capital Management, LLC (collectively, the
“ValueAct Group"), on the other hand. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement
(as defined below).

RECITALS

A.       The ValueAct Group and the Company are parties to that certain
Agreement dated August 5, 2006, as amended by Amendment No. 1 on August 5, 2006
(the “Agreement”).

B.           Concurrently with the execution of this Agreement, the Company,
Axio Holdings LLC, a Delaware limited liability company (“Newco”) and Axio
Acquisition Corp., a Delaware corporation are entering into an Agreement and
Plan of Merger Agreement (as it may be amended or supplemented from time to
time, the “Merger Agreement”) and the Voting Agreement attached as Exhibit B
thereto (the “Voting Agreement”).

 

C.

The ValueAct Group is an affiliate of Newco.

D.           The ValueAct Group and the Company desire to amend the Agreement as
set forth in this Amendment.

NOW THEREFORE, in consideration of the covenants and premises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1.            Amendment to Section 7 of the Agreement. Section 7 of the
Agreement is hereby amended by adding the following language at the end thereof:

“The Company and the ValueAct Group hereby agree that notwithstanding the
foregoing, Axio Holdings LLC, a Delaware limited liability company (“Newco”) and
an affiliate of the ValueAct Group, may enter into that certain Agreement and
Plan of Merger (as it may be amended or supplemented from time to time, the
“Merger Agreement”) by and among the Company, Newco and Axio Acquisition Corp.,
a Delaware corporation, and all exhibits attached thereto, including the Voting
Agreement, attached as Exhibit B thereto (the “Voting Agreement”), copies of
which are attached hereto as Exhibit A, and to consummate the transactions
contemplated thereby, in compliance with the terms and conditions set forth in
the Merger Agreement and the Voting Agreement, as applicable.”

2.            Effect on Agreement. The Agreement shall continue in full force
and effect as amended by this Amendment. From and after the date hereof, all
references to the Agreement shall be deemed to mean the Agreement, as amended by
this Amendment.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

ACXIOM CORPORATION

 

By: /s/ Jerry C. Jones

 

Name: Jerry C. Jones

 

Title: Vice President

 

VA PARTNERS, LLC

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

VALUEACT CAPITAL MANAGEMENT, L.P.

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

VALUEACT CAPITAL MANAGEMENT, LLC

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

[SIGNATURE PAGE TO AMENDMENT]

 

 